Citation Nr: 1449565	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1960 to February 1980.  The Veteran died in March 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  On the appellant's January 2010 VA Form 9, she requested a hearing before the Board; however, in a statement received in March 2011, she withdrew such request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran's death certificate shows that his causes of death were acute cardiopulmonary arrest, acute multi system failure, and lung cancer with metastasis to liver.  At the time of his death, his service-connected disabilities included residuals of two fractures of the right second toe, and ureteral calculus.

The appellant contends that service connection for the Veteran's death-causing lung cancer is warranted on a presumptive basis under 38 U.S.C.A. § 1116 based on his alleged exposure to herbicides in service (either in Vietnam or Thailand).  Specifically, she has alleged that the Veteran served in Vietnam during the course of a 158-day temporary duty assignment (TDY) from August 1965 to January 1966.  She has also alleged that the Veteran was exposed to herbicides during the course of his service in Thailand from December 1966 to July 1967, and she has submitted documentation to show that he received combat pay in December 1966.

The Veteran's service personnel records confirm that he was on TDY from August 1965 to January 1966.  In December 1966, he signed a form certifying that he had performed that period "of temporary duty of 30 or more consecutive days in Southeast Asia and/or participated while in TDY status as an aircrew member in combat missions over hostile areas outside of the Republic of Vietnam since 1 November 1961."  However, the evidence currently of record does not document that he served on the ground in Vietnam during that period.

The Veteran's service personnel records confirm that he was stationed in Thailand from December 1966 to July 1967 and that he participated in the Vietnam Air Offensive Campaign (from December 1966 to March 1967) and the Vietnam Air Offensive Campaign Phase II (from March 1967 to July 1967).  However, the evidence currently of record does not document that the Veteran was exposed to herbicides in Thailand during that period or that he served on the ground in Vietnam during that period.

On remand, the AOJ must undertake exhaustive development to secure the Veteran's pay records from the Department of Defense Finance & Accounting Service (DFAS) to ascertain whether they show that he received in-country pay for any service in Vietnam, to include while on TDY from August 1965 to January 1966 and/or while stationed in Thailand from December 1966 to July 1967.

In addition, to fully comply with manual provisions pertaining to claims for herbicide exposure outside of Vietnam (during the Vietnam Era) and the demilitarized zone in Korea (between April 1968 and July 1969), a request to Compensation and Pension Service should be made for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Thailand while the Veteran was stationed there from December 1966 to July 1967.  If such request yields a negative result, then a request to the U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by his service records.  See M21-1MR, Part IV, Subpart ii, 2.C.10.n.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must undertake exhaustive development to secure the Veteran's pay records from the DFAS to ascertain whether they show that he received in-country pay for any service in Vietnam, to include while on TDY from August 1965 to January 1966 and/or while stationed in Thailand from December 1966 to July 1967.

2.  The AOJ should request VA's Compensation and Pension Service to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Thailand while the Veteran was stationed there from December 1966 to July 1967.  If such request yields a negative result, then a request to the JSRRC should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by his service records, in accordance with M21-1MR, Part IV, Subpart ii, 2.C.10.n.

3.  After the development sought in Instructions #1 and #2 is completed, the AOJ must make a formal determination as to whether or not the Veteran was exposed to herbicides in service at any time, to include while on TDY from August 1965 to January 1966 and/or while stationed in Thailand from December 1966 to July 1967.

4.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received (to include obtaining any pertinent post-service medical evidence if necessary), and then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

